Citation Nr: 0111259	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected history of perforated left eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO which, 
in part, denied service connection for a perforated left ear 
drum and PTSD.  A general notice of disagreement was received 
in July 1998.  A personal hearing at the RO was held in 
January 1999.  At that time, the veteran offered testimony 
only on the issue of the left ear disability, but indicated 
that he wished to reserve the right to appeal all of the 
issues addressed in the May 1998 rating decision.  

By rating action in March 1999, service connection was 
established for history of a perforated left ear drum and a 
noncompensable evaluation was assigned, effective from August 
26, 1997, the date of receipt of the veteran's claim.  In his 
substantive appeal, received in May 1998, the veteran 
addressed only the issues of service connection of PTSD and 
the rating assigned his service-connected perforated left ear 
drum.  At a videoconference hearing in October 2000, the 
veteran identified the issues on appeal as service connection 
for PTSD and an increased rating for his left ear disability.  

At the videoconference hearing in October 2000, the veteran 
raised the additional issue of service connection for 
tinnitus.  This issue is not inextricably intertwined with 
the issues on appeal and has not been developed for appellate 
review.  Accordingly, this issue is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is already assigned the maximum schedular 
rating for perforated left tympanic membrane.  

2.  Neither the old nor the revised code provisions for 
rating perforated left tympanic membrane are more favorable 
to the veteran.  

3.  The veteran's left tympanic membrane is currently 
manifested by a history of perforation, with no current 
evidence of acute infection.  


CONCLUSION OF LAW

A compensable evaluation for history of perforated left ear 
drum is not available on a schedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), Veterans Claims Assistance Act of 
2000 (Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  However, in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), the Court held that where 
the claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In a recent decision, 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco was not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, and 
that separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Under 38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

During the pendency of this appeal, regulatory changes 
amended the Schedule, including the rating criteria for 
evaluating diseases of the ear.  This amendment was effective 
June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the rating criteria for a 
perforated tympanic membrane under both the old criteria and 
the current regulations were not affected by the revisions.  
Thus, neither rating criteria is more favorable to the 
veteran than the other.  

As noted above, service connection was established for 
perforated left ear drum by rating action in March 1999, and 
a noncompensable evaluation assigned, effective from August 
26, 1997.  The grant of service connection was based 
primarily on the veteran's reported history of a left ear 
injury from acoustic trauma in service, affidavits from a 
fellow serviceman who visited the veteran while hospitalized 
during service for an ear injury, and medical evidence 
showing a history of perforated left ear drum consistent with 
the described injury in service.  The noncompensable rating 
under Diagnostic Code (DC) 6211 is the highest evaluation 
possible for perforation of the tympanic membrane.  

The veteran testified at a personal hearing in January 1999 
that he has to clean out his ears periodically because of wax 
build-up, and that he gets infections if he doesn't.  Since 
service, the veteran reported that he went to a hospital once 
and to a doctor's office three times because of problems with 
his ears.  The veteran testified that he was treated for ear 
problems by his private doctor, D. E. Henley, M.D., about a 
year earlier.  At that time, a nurse removed wax from his 
ears.  A letter from Dr. Henley, dated in July 1998 and 
received in October 1998, noted that the veteran's left 
tympanic membrane was injured many years ago, but had healed.  
He also noted that while the veteran continued to have some 
intermittent episodes of left ear discomfort, there were no 
acute infections.  A letter dated in November 1997 from an 
individual who served with the veteran on a State highway 
Patrol was to the effect that since he had known the veteran 
in 1951, the veteran complained of problems, including ear 
pain.  The individual was of the impression that some of the 
veteran's problems were the result of stress suffered in the 
military.

The evidence of record indicates that the perforated ear drum 
in service is currently healed.  As noted above, this issue 
of secondary service connection for tinnitus is neither in 
appellate status nor inextricably intertwined with the issue 
on appeal and has been referred to the RO for appropriate 
action.  Since the maximum schedular rating for perforation 
of the tympanic membrane is 0 percent, a higher initial 
rating may not be assigned.  

The Board has considered whether the issue pertaining to the 
perforated left ear drum should be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 3.321(b).  However, there is no 
evidence of record to show that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that this case does not 
warrant extraschedular consideration.  38 C.F.R. § 3.321(b) 
(2000).  

In determining that a compensable evaluation is not warranted 
for the perforated left eardrum, the Board has been mindful 
of the fact that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the only 
evaluation provided for a perforated ear drum is 0 percent 
and as the veteran has not alleged that the ear disability 
causes marked interference with employability or that it 
presents an exceptional or unusual disability picture, the 
Board finds that no useful purpose would be served by 
Remanding this case to the RO for consideration of this new 
Act.


ORDER

A compensable rating for service-connected history of 
perforated left ear drum is denied.  


REMAND

As noted above, the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the veteran is 
alleging that the VA examination which failed to diagnosis 
PTSD is inadequate, and that the VA should afford him another 
examination.  Under the new Act, medical examinations will be 
afforded as follows:

(d) MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS.

(1) In the case of a claim for disability 
compensation, the assistance provided by 
the Secretary under subsection (a) shall 
include providing a medical examination 
or obtaining a medical opinion when such 
an examination or opinion is necessary to 
make a decision on the claim.
(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but 
(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Under the criteria in effect prior to the passage of this new 
Act, the veteran was required to submit evidence of a well 
grounded claim prior to an examination being authorized.  In 
particular, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veteran's Appeals has held in Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  An appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  

As the new Act requires that a veteran be notified of the 
evidence required to substantiate his claim, the case is 
REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  If, and only if, the veteran submits 
competent evidence of a diagnosis of PTSD, 
the RO should proceed with the duty to 
assist.  This should include obtaining 
pertinent records and attempting to verify 
the veteran's stressors, if feasible; and 
if the stressors are verifiable, the RO 
should order a VA examination to confirm 
whether the veteran has PTSD attributable 
to a service stressor.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 


